Case: 20-60324     Document: 00516051123         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 12, 2021
                                  No. 20-60324
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Johandrys Diaz Pacheco,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 786 672


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Johandrys Diaz Pacheco, a native and citizen of Cuba, petitions for
   review of a decision of the Board of Immigration Appeals (BIA). The
   immigration judge (IJ) denied his applications for asylum, withholding of
   removal, and protection under the convention against torture (CAT) based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60324        Document: 00516051123        Page: 2    Date Filed: 10/12/2021




                                    No. 20-60324


   on an adverse credibility finding. The BIA upheld the credibility finding and
   found that he had failed to meet the burden of proof for asylum and
   withholding of removal. The BIA also found that Diaz Pacheco had waived
   any challenge to denial of relief under the CAT by failing to brief the issue.
          On appeal, Diaz Pacheco argues that the adverse credibility finding
   was not supported by substantial evidence.         We generally review only
   decisions of the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
   However, when the IJ’s ruling affects the BIA’s decision, as it does here, we
   review the decisions of both the BIA and the IJ. Id. Factual findings are
   reviewed for substantial evidence, and constitutional claims and questions of
   law are reviewed de novo. Fuentes-Pena v. Barr, 917 F.3d 827, 829 (5th Cir.
   2019); Orellana–Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Although Diaz Pacheco suggests possible explanations for the
   negative credibility factors, the record does not compel the conclusion that
   he should have been found credible. Mwembie v. Gonzales, 443 F.3d 405, 410
   (5th Cir. 2006). The inconsistencies listed by the IJ are accurate reflections
   of the record.      His explanations for the inconsistencies are not more
   compelling than the IJ’s conclusions. Morales v. Sessions, 860 F.3d 812, 817
   (5th Cir. 2017).
          The petition for review is DENIED.




                                          2